Citation Nr: 1105039	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
service-connected ventral hernia between November 1, 2005, and 
March 28, 2007, and from June 1, 2007, to the present.

2.  Entitlement to special monthly compensation based on the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to December 
1963.

This appeal comes before the Board of Veterans' Appeals (Board) 
from July 2007 and March 2008 rating decisions from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Manchester, New Hampshire.  

In August 2010, the Board remanded the issue of whether a total 
disability rating based upon individual unemployability (TDIU) is 
warranted.  That claim was granted by way of the November 2010 
rating decision, and is, therefore, no longer before the Board.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.


FINDINGS OF FACT

1.  At no time between November 1, 2005, and March 28, 2007, and 
from June 1, 2007, to the present, does the medical evidence show 
that the Veteran's service-connected ventral hernia is a large, 
postoperative ventral hernia that is not well supported by a belt 
under ordinary circumstances.

2.  The Veteran has several abdominal scars associated with the 
repair of his service-connected ventral hernia, which are not 
unstable or deep, but are painful.

3.  The medical evidence of record shows that the Veteran has had 
erectile dysfunction, manifested by loss of erectile power, since 
his 2007 surgery to repair the service-connected ventral 
abdominal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected ventral hernia are not met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7339 
(2010).

2.  The criteria for a separate disability rating of 10 percent 
for the painful abdominal scars associated with the Veteran's 
service connected ventral hernia are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, DC 7804 (2010).

3.  The criteria are met for special monthly compensation based 
upon loss of use of a creative organ.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and 
assist the Veteran.  Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate review at 
this time.

In July 2007, prior to the rating decision under appeal, VA sent 
the Veteran a letter informing him of the evidence necessary to 
establish his increased rating claim.  He was notified of what 
was necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf, as 
well as the type of evidence necessary to establish an effective 
date and a disability rating.  And, in a June 2008 letter, he was 
also notified of the relevant rating criteria and the particular 
evidence that would be helpful in establishing his claim.  While 
some of the notification came after the rating decision under 
appeal, the issue was readjudicated by way of the July 2008, 
December 2009, and November 2010 Supplemental Statements of the 
Case (SSOC), with the Veteran being given an opportunity to 
respond thereafter.  Thus, the delay in some elements of notice 
was not prejudicial to the Veteran, and the letters satisfied 
VA's notice requirement.  
38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's 
statements, his service treatment records, and post service VA 
treatment records have been associated with the claims folder.  
The Veteran was also afforded a VA examination in June 2007 and 
again in October 2010, such that the current severity of his 
service-connected ventral hernia is evidence in the record.  The 
examination reports are in the claims folder and were reviewed by 
the Board.  The Veteran was given the opportunity, but has not 
notified VA of any additional available relevant records with 
regard to his claim.

The Veteran was also afforded a Board Videoconference hearing in 
June 2010 and the transcript is of record.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the United States Court of 
Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) and/or 
the Decision Review Officer (DRO) who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearings, the undersigned AVLJ and 
the DRO discussed the necessary evidentiary requirements and 
potential helpful evidence with the Veteran.  In fact, the 
Veteran was able to provide pertinent evidence as to the current 
severity of his symptoms, which was considered in this decision.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has 
identified any prejudice in the conduct of the hearings.  By 
contrast, the hearings focused on the elements necessary to 
substantiate the claims and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for VA benefits.  As such, 
the Board finds that, consistent with Bryant, the undersigned 
AVLJ and the DRO complied with the duties set forth in 38 C.F.R. 
3.103(c)(2).  The Board can adjudicate the claims based on the 
current record.

Increased Rating

The Veteran is seeking an increased rating for his service-
connected ventral hernia.  By way of history, the Board notes 
that the Veteran was originally service connected for this 
disability in June 2001 and assigned a noncompensable rating.  
This disability was deemed secondary to the already service-
connected hiatal hernia.  In December 2004, he filed a claim for 
an increased rating for his hernia, but he did not specify which 
hernia.  In March 2005, the RO issued a rating decision 
continuing the 10 percent hiatal hernia rating, and awarding a 10 
percent rating for the ventral abdominal hernia on the basis of 
the affiliated painful scar.  The Veteran did not file any 
statement in disagreement with this rating decision, and it 
became final.  In January 2006, the RO issued a rating decision 
awarding a temporary total rating effective September 19, 2005, 
based on surgical treatment.  The 10 percent rating was 
reinstated, effective November 1, 2005, and a noncompensable 
evaluation was proposed.  However, no such rating reduction 
occurred, and the Veteran filed a statement in November 2006 
requesting an increased rating.  The RO, by way of the July 2007 
Rating Decision, presently under appeal, awarded a 20 percent 
rating effective, November 1, 2005, along with another temporary 
total evaluation, effective March 29, 2007, with the 20 percent 
rating resuming June 1, 2007.  This rating was based upon the 
severity of the hernia itself, rather than the painful scar, and 
a separate noncompensable rating was awarded for the multiple 
abdominal surgical scars, effective June 26, 2007, the date of 
the VA examination fully describing the scars.  In September 
2007, the Veteran filed a notice of disagreement with the July 
2007 Rating Decision.  Thus, the question is whether a rating in 
excess of 20 percent is warranted for the Veteran's ventral 
hernia, between November 1, 2005, and March 28, 2007, and from 
June 1, 2007, to the present.

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although 
the Board has thoroughly reviewed all evidence of record, the 
more critical evidence consists of the evidence generated during 
the appeal period. Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for increased 
rating and consider the appropriateness of a "staged rating" 
(i.e., assignment of different ratings for distinct periods of 
time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's Ventral Hernia is rated as 20 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7339, which rates 
hernia, ventral, postoperative.  Under the rating criteria the 
present 20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and indication 
for a supporting belt. For an increase to a 40 percent rating, 
the evidence must show that the hernia is a large, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary circumstances. Finally, a 100 percent rating is 
warranted for a massive, postoperative ventral hernia that is 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial support 
of abdominal wall so as to be inoperable.

In a November 1, 2005, outpatient record, the Veteran is reported 
as happy with his status following the earlier hernia surgery.  
In September 2006, the Veteran sought treatment due to persistent 
periumbilical pain since the prior surgery, particularly at the 
end of a long work day.  They physician stated this is likely due 
to the sore abdominal wall musculature, and an abdominal binder 
was ordered.  In November 2006, the Veteran continued to report 
discomfort and strain of the region around his hernia corrective 
surgery with any lifting over five pounds.  See November 2006 
statement by VA physician.  In March 2007, the Veteran again 
underwent a surgical ventral hernia repair.  In April 2007, the 
Veteran reported feeling well.  In May 2007, the Veteran reported 
that he was no longer able to lift or strain using his abdominal 
muscles.  In May 2007, his treating physician made a note in the 
outpatient record that there would be "no more surgery."

In June 2007, the Veteran was afforded a VA examination to 
determine the current severity of his ventral hernia.  At that 
time, he reported continuing pain in the abdominal area, 
including while bending over to put dishes in the dishwasher, as 
well as a need for his wife to assist in some daily activities 
such as putting on pants and shoes and socks.  The examiner also 
noted the multiple scars along the abdominal wall, which are one 
to two centimeters long, faint, nontender and nonkeloid.  
Physical examination of the abdominal wall revealed no ventral 
hernia, but mild guarding and moderate tenderness to palpation in 
both the right and left mid-abdominal wall.  Based upon this 
examination, the RO awarded the current 20 percent rating, as 
well as the separate noncompensable rating for scars.

In August 2007, the Veteran's VA treating physician submitted a 
statement reporting that the Veteran's situation is "by no means 
routine, as the hernia recurred twice and his physical activity 
has been drastically limited as a result."  He has "chronic 
abdominal pain due to the heavy mesh that was required to correct 
the large ventral hernia...He is unable to lift for any reason.  He 
is unable to bend over to put his shoes on...It is as if he has a 
large hernia still present, as his symptoms of pain and 
limitations of activity are the same.  He has tried an abdominal 
binder for support...without benefit."  In October 2007, the 
Veteran was again examined by a VA surgeon.  The surgeon noted 
that there was no tenderness or masses in the abdomen, and no 
evidence of recurrence at the midline incision or the trocar 
sites or anywhere in the abdomen.  The pain was noted as due to 
the scarring, or the mesh folding upon bending.

The Veteran provided sworn testimony before a Decision Review 
Officer in December 2007, at which time he reported that he used 
to use an abdominal support belt, but that he stopped because 
"it didn't do any good."  See DRO hearing transcript at page 2.

More recently, December 2008 and February 2009 outpatient records 
confirm that there is no recurrence of the hernia.  He was 
wearing an abdominal binder at that time, but the medical record 
confirms that he was advised to discontinue use.  Intermittent 
abdominal discomfort associated with the mesh was again reported.  
The Veteran consistently reported his symptoms at the time of his 
June 2010 Board hearing.  See Board hearing transcript at pages 3 
and 4.  

Following the Board's August 2010 remand, the Veteran was 
afforded the most recent VA examination.  In October 2010, he 
reported to the VA examiner that he has persistent pain in the 
lower abdominal region from left to right under the umbilicus.  
The pain is constant and is aggravated by riding the car or 
standing for prolonged periods of time or with any strenuous 
activity.  The examiner noted that since the last surgery, 
"there has been no recurrent ventral hernia, thus the Veteran 
does not have a hernia that resembles a large hernia which is not 
well supported by a belt under ordinary conditions."  The 
examiner went on to say that the "Veteran's hernia does not 
closely resemble that of a massive persistent ventral hernia with 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of the 
abdominal wall so as to be inoperable."  In fact, the examiner 
reported that the Veteran had successful operation of his ventral 
hernia, albeit with residual pain.  The examiner also reported 
that Veteran has superficial scarring along the abdominal midline 
that is 29 cm x 0.5 to 1.5 cm, as well as several smaller 
laparoscopic incision scars, without pain, skin breakdown, 
induration, inflexibility, adherence, abnormal texture, 
inflammation or edema.  The examiner diagnosed chronic lower 
abdominal pain related to ventral hernia repair, but no evidence 
of recurrent ventral hernia.

Applying the facts of this case to the applicable rating 
criteria, the Board finds that the residual symptoms of the 
Veteran's postoperative ventral hernia most closely approximate 
the currently assigned 20 percent rating, as there is no active 
recurrence of the ventral hernia, but several postoperative 
residuals.  The evidence does not show that the Veteran has a 
large hernia, despite the treating physician's suggestion that 
his constant pain and residual erectile dysfunction make it seem 
as though he does.  As discussed below, the separate 
manifestations of the Veteran's disability can be separately 
service connected.  It is the actual ventral hernia itself under 
consideration here and although the residuals include persistent 
abdominal pain, there is no showing at any of the time periods 
under consideration that the Veteran has a large ventral hernia, 
not well supported by a belt under ordinary conditions.  Thus, a 
rating in excess of 20 percent is not warranted.

While there is no basis for an increase under the rating criteria 
for the ventral hernia itself, in general, all disabilities, 
including those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25. However, the evaluation of the 
same "disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A Veteran may 
not be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 
203, 206 (1993) (interpreting 38 U.S.C.A. § 1155). This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  However, if a Veteran has separate and distinct 
manifestations attributable to the same injury, they should be 
compensated under different diagnostic codes. See Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).

Scars

In this case, the Veteran has had abdominal scars associated with 
this hernia surgeries, which since the July 2007 rating decision, 
presently under appeal, have been noncompensably rated.  The 
Board notes that the descriptions of the various scars, discussed 
above, do not warrant a compensable rating as they are not of 
requisite size and not found to be unstable.  However, at the 
time of the June 2010 Board hearing, the Veteran reported that 
his abdominal scars are painful and tender.  See hearing 
transcript at page 3.  Historically speaking, the Veteran's scars 
have always been painful, considering the first compensable 
rating for the ventral hernia was based upon the painful scar.  
The Board finds that a separate 10 percent rating is warranted in 
this case for these painful scars under 38 C.F.R. § 4.118, DC 
7804.  There is no showing that the Veteran's scars cause any 
limitation in motion or are deep, so a higher rating is not 
warranted.  

Erectile Dysfunction

The evidence of record also suggests that the Veteran has 
erectile dysfunction as a result of his service-connected ventral 
hernia.  He has claimed that special monthly compensation is 
warranted.  A review of the record reveals that in August 2007, 
the Veteran's VA treating physician submitted a report noting her 
more than 10 year treatment history with the Veteran for his 
hernia.  She suggested that due to his abdominal pain related to 
ventral hernia repair, "he is unable to have sexual intercourse 
with his wife."  Also, at his June 2010 Board hearing, the 
Veteran reported that he started to experience erectile 
dysfunction shortly after his 2007 hernia operation.  See hearing 
transcript at page 8.  He reported loss of erectile power.  Id.  
There was, however, no report of penile deformity.  Id. at page 
9.  The Board remanded the matter for a VA examination.  In 
October 2010, the Veteran reported to the VA examiner that he has 
been experiencing erectile dysfunction since his ventral hernia 
repair in 2007.  "He states that since that time, he has had no 
urge to have sexual relations nor any erections at all...The 
Veteran acknowledges that he has not had an erection nor 
intercourse nor the ability to penetrate the vagina since the 
onset of his erectile dysfunction three years ago."  Physical 
examination confirmed that the Veteran's genitalia were normal in 
appearance, but the examiner did confirm the diagnosis that the 
Veteran has erectile dysfunction.  Thus, the evidence clearly 
shows that the Veteran has a diagnosis of erectile dysfunction, 
which is associated with his service-connected ventral hernia.

Under 38 C.F.R. § 4.115b, DC 7522, a compensable rating is 
warranted for loss of use of erectile power, with penile 
deformity.  Again, there is no evidence in this case of penile 
deformity.  DC 7522, however, instructs the rating board to 
review for entitlement to special monthly compensation under 
38 C.F.R. § 3.350.  Special monthly compensation under 
38 U.S.C.A. § 1114(k) is payable for loss of use of a creative 
organ.  The Board finds that based upon the medical evidence 
establishing that the Veteran has erectile dysfunction, with loss 
of use of erectile power, he has lost the use of a creative organ 
and special monthly compensation is, therefore, warranted.

Extraschedular Consideration

Finally, the Veteran's ventral hernia disability does not warrant 
referral for extra-schedular consideration at this point in time.  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a 
comparison between the level of severity and symptomatology of 
the service-connected disability and the criteria found in the 
rating schedule to determine whether the disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the Veteran's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  The Board finds that no such referral is warranted 
in this case, as the rating criteria contemplate the Veteran's 
disability, ventral hernia, with separate rating criteria 
applying to residuals, and the rating criteria are thus adequate 
to evaluate the disability, and the Veteran is already in receipt 
of a total disability rating based upon individual 
unemployability (TDIU).  Thus, referral for consideration of the 
extraschedular rating is not warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for a service-
connected ventral hernia between November 1, 2005, and March 28, 
2007, and from June 1, 2007, to the present, is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate 10 percent rating for painful abdominal 
scars associated with the Veteran's service-connected ventral 
hernia, is granted.

Subject to the law and regulations governing payment of monetary 
benefits, entitlement to special monthly compensation based on 
the loss of use of a creative organ is granted.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


